989 F.2d 491
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles D. COUNTS, Sr., Plaintiff-Appellant,v.FARMERS HOME ADMINISTRATION;  United States of America,Defendants-Appellees.
No. 92-1542.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 25, 1993Decided:  March 17, 1993

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  James C. Turk, Chief District Judge.  (CA-92-44-1)
Charles D. Counts, Sr., Appellant Pro Se.
John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles D. Counts, Sr., appeals the district court's order substituting the United States as the Defendant in his civil action, and dismissing all claims.  We find the district court did not abuse its discretion and that this appeal is without merit.  Substitution of Defendants was proper under 28 U.S.C. § 2679(d)(2) (1988).  Johnson v. Carter,  F.2d, No. 90-3077 (4th Cir.  Jan. 15, 1993) (in banc).  Dismissal was required under 28 U.S.C. § 2680(h) (1988).   See United States v. Smith, 59 U.S.L.W. 4201 (U.S. 1991).  Accordingly, we affirm the district court's order.  Counts v. Farmers Home Admin., No. CA-9244-1 (W.D. Va.  April 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED